PER CURIAM.
Finding that claims of Cruz Blanca Clinical Center, Inc. were made under Medicare Part B provisions, 42 U.S.C. § 1395 (1982), and that section 1395u(b)(3)(C) specifies that Part B claims are determined in “a fair hearing by the carrier, in cases where the amount in controversy is $100 or more ...” (emphasis supplied), we grant the petition for writ of prohibition and remand to the trial court with instructions to dismiss the cause for lack of subject matter jurisdiction. See United States v. Erika, Inc., 456 U.S. 201, 102 S.Ct. 1650, 72 L.Ed.2d 12 (1982); United States v. Sanet, 666 F.2d 1370 (11th Cir.1982); Bussey v. Harris, 611 F.2d 1001, 1005 n. 5 (5th Cir.1980); English v. McCrary, 348 So.2d 293 (Fla.1977).
Writ granted.